DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 11 February 2021. This is the first Office action on the merits. Claims 1-20 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 11 February 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1, 3-10, 12-14, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Staats et al. (US 2020/0158815 A1), hereinafter referred to as “Staats”, in view of Rajendran (2016/0194014 A1), hereinafter referred to as “Rajendran”.
The applied Staats reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Staats and Rajendran are considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 1, Staats teaches A system comprising: a control unit (see at least Staats [0048] “controller 20”) configured to detect a presence of a vehicle within a route area (see at least Staats abstract “determining the location of a locomotive”) based on sensor signals output by an observer device that monitors the route area (see at least Staats Fig. 1, [0047] “first radio transmitter 6”, [0048] “each radio receiver 12 and 14 can have an unobstructed pathway for receiving first radio signal 10 from first radio transmitter 6 as train 2 travels on track 16 toward first radio transmitter 6”), 
the control unit configured to determine a distance of the vehicle from the observer device and to determine a vehicle location of the vehicle based on the distance and a predetermined location of the observer device (see at least Staats Fig. 1, [0049] “In one preferred and non-limiting embodiment or example, controller 20 can be programmed or configured to determine, … a first distance 22 from first radio receiver 12 to first radio transmitter 6 … In one preferred and non-limiting embodiment or example, controller 20 can be further programmed or configured to demodulate from first radio signal 10 the first geographical location 8 of first radio transmitter 6.”, [0050] “In one preferred and non-limiting embodiment or example, controller 20 can be programmed or configured to determine (in a manner described hereinafter) from the thus determined first and second distances 22 and 24 and the first geographical location 8 of first radio transmitter 6 demodulated from first radio signal 10 a first geographical location 28 of locomotive 4.”); 
Staats does not teach but Rajendran teaches and a communication device communicatively connected to the control unit and configured to communicate the vehicle location (see at least Rajendran [0037] “The PTC system 108 is positioned in a cabin of the lead control rail vehicle 104 to monitor the location and movement of the rail vehicle system 100. For example, the PTC system 108 enforces travel restrictions including movement authorities that prevent unwarranted movement of the rail vehicle system 100. Based on travel information generated by the rail vehicle system 100 and/or received through the plurality of communication devices 120, the PTC system 108 determines the location of the rail vehicle system 100 and how fast it can travel based on the travel restrictions, and determines if movement enforcement is performed to adjust the speed of the rail vehicle 100.”) to at least one of the vehicle or a remote control device that is off-board the vehicle (see at least Rajendran Fig. 1, [0036] “The on-board computing system 106 is operatively coupled with a communication management system 114 that, in turn, is operatively coupled with a plurality of communication devices 120. When the on-board computing system 106 generates data communications (e.g., control commands), the communication management system 114 determines which communication path (or device) to use for sending the data communications to the remote rail vehicle 140.”) prior to the vehicle starting to move along a route occupied by the vehicle (see at least Rajendran [0011] “The method further includes controlling movement of the vehicle system responsive to receipt of the remote data signals and responsive to receipt of the local data signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats to include “and a communication device communicatively connected to the control unit and configured to communicate the vehicle location to at least one of the vehicle or a remote control device that is off-board the vehicle prior to the vehicle starting to move along a route occupied by the vehicle” as disclosed in Rajendran. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats to include Rajendran’s communication with an off-board remote wayside device before the vehicle moves in order to guarantee reliable communications between all the rail vehicles of a train and a remote wayside device before a vehicle moves (see at least Rajendran [0004]-[0005]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 2, Staats in view of Rajendran teaches the system of claim 1 as shown above. Rajendran teaches wherein the communication device is configured to communicate the vehicle location within an initialization message (see at least Rajendran [0209] “At 1404, a linking request signal is communicated from the remote control device to the vehicle or vehicle system using the cellular modem of the remote control device. This signal may request establishment of a communication link between the remote control device and the vehicle or vehicle system in order to allow the remote control device to control movement of the vehicle or vehicle system from a location that is off-board the vehicle or vehicle system. The linking request signal may include information that identifies the remote control device, such as a serial number, unique address, or other information.”) directed to the remote control device, wherein the initialization message is communicated to establish communications between the vehicle and the remote control device (see at least Rajendran Fig. 14, [0213] “At 1410, a communication link between the remote control device and the vehicle or vehicle system is established.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats to include “wherein the communication device is configured to communicate the vehicle location within an initialization message directed to the remote control device, wherein the initialization message is communicated to establish communications between the vehicle and the remote control device” as disclosed in Rajendran. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats to include Rajendran’s linking request signal in order to establish communications between a remote control device and a vehicle by identifying the vehicle to the remote control device (see at least Rajendran Fig. 14, [0207]-[0214]). 
Regarding claim 4, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats further teaches wherein the control unit is configured to determine the vehicle location of the vehicle without using a signal from a global navigation satellite system (GNSS) receiver (see at least Staats abstract “In a method of determining the location of a locomotive when GPS signals are not available, triangulation between one or two radio transmitters and, respectively, two or one radio receivers mounted on the train can be used.”).
Regarding claim 10, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats further teaches wherein the observer device is a first observer device (see at least Staats Fig. 1, [0049] “controller 20 can be programmed or configured to determine … a first distance 22 from first radio receiver 12 to first radio transmitter 6”), and the control unit is configured to receive second sensor signals from at least a second observer device (see at least Staats Fig. 1, [0054] “In an example, first and second radio receivers 12 and 14 can receive second radio signal 30 in addition to receiving first radio signal 10.”) that is spaced apart from the first observer device to monitor a second route area that at least partially overlaps the route area monitored by the first observer device (see at least Staats Fig. 1, [0052] “second radio transmitter 18 can be provided at a second geographical location 26. In an example, first and second geographical locations 8 and 26 can be proximate opposite sides of track 16.”), wherein the control unit is configured to analyze second sensor signals generated by the second observer device to determine a second distance of the vehicle from the second observer device (see at least Staats Fig. 1, [0054] “In one preferred and non-limiting embodiment or example, controller 20 can determine, … a third distance 32 from first radio receiver 12 to second radio transmitter 18”), wherein the control unit is configured to determine the vehicle location of the vehicle based on the distance of the vehicle from the first observer device, the predetermined location at which the first observer device is mounted (see at least Staats [0050] “In one preferred and non-limiting embodiment or example, controller 20 can be programmed or configured to determine (in a manner described hereinafter) from the thus determined first and second distances 22 and 24 and the first geographical location 8 of first radio transmitter 6 demodulated from first radio signal 10 a first geographical location 28 of locomotive 4.”), the second distance of the vehicle from the second observer device, and a second predetermined location at which the second observer device is mounted (see at least Staats [0055] “In one preferred and non-limiting embodiment or example, controller 20 can then demodulate from second radio signal 30 the second geographical location 26 of second radio transmitter 18. In an example, controller 20 can then determine from the third and fourth distances 32 and 34 and the second geographical location 26 demodulated from second radio signal 30 a second geographical location 36 of locomotive 4.”).
Regarding claim 11, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats further teaches wherein the route occupied by the vehicle comprises a track and the vehicle is a rail vehicle configured to travel on the track (see at least Staats Fig. 1, [0004] “The disclosed system and method finds particular application, and will be described hereinafter, in connection with identifying the position of a train, in particular, a rail vehicle of the train, such as a locomotive, when GPS satellite signals are not available.”).
Regarding claim 15, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 1.
Regarding claim 16, Staats in view of Rajendran teaches the method of claim 15 as shown above. Staats teaches further comprising determining that signals from a GNSS receiver onboard the vehicle are not available (see at least Staats abstract “In a method of determining the location of a locomotive when GPS signals are not available, triangulation between one or two radio transmitters and, respectively, two or one radio receivers mounted on the train can be used.”).
Staats does not teach but Rajendran teaches wherein the message is generated to include the vehicle location that is determined in response to the determination that the signals from the GNSS receiver are not available (see at least Rajendran [0036] “The on-board computing system 106 is operatively coupled with a communication management system 114 that, in turn, is operatively coupled with a plurality of communication devices 120. When the on-board computing system 106 generates data communications (e.g., control commands), the communication management system 114 determines which communication path (or device) to use for sending the data communications to the remote rail vehicle 140.”, [0038] “In one example, the PTC system 108 determines location and movement authority of the rail vehicle system 100 based on travel information… In one example, the rail vehicle location information is determined from travel information received through a radio transceiver 126.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats to include “wherein the message is generated to include the vehicle location that is determined in response to the determination that the signals from the GNSS receiver are not available” as disclosed in Rajendran. The motivation for making this modification to the teachings of Staats is the same as that set forth above in the rejection of claim 1.

Claims 3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Khalid (US 2021/0319414), hereinafter referred to as “Khalid”.
Khalid is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 3, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats teaches wherein the control unit is configured to be onboard the vehicle (see at least Staats Fig. 1, [0048] “a controller 20 can be provided on train 2”). 
Staats in view of Rajendran does not teach but Khalid teaches the control unit comprises a portion of a vehicle control system configured to prevent the vehicle from moving along the route unless the control unit receives a signal from the remote control device, responsive to receiving the vehicle location, that indicates that a segment of the route occupied by the vehicle is unoccupied by other vehicles (see at least Khalid Figs. 9, 15, [0019] “In one embodiment, the wireless station also controls movement of the respective vehicle. For example, in one embodiment, the wireless station communicates a signal to the first vehicle granting permission to the first vehicle to pass through the intersection.”, [0135] “Based on detected presence of the vehicle 711 in the monitored region as indicated by the wireless communications and corresponding first unique identifier value AAAA, and based on control input from the management resource 140 or other suitable entity, the wireless station 725-1 controls traffic flow (of one or more other vehicles) associated with the monitored wireless network environment 700 (one or more regions, sub-regions, etc.) via control of barrier 751.”, [0152] “The detected presence of the vehicle 711 causes the management resource 742 to lower both barrier 751-1 and 751-2 as the corresponding vehicle crosses over the roadway 988. Lowering of the barrier 751-2 prevents the vehicle 111 from being in a path of the vehicle 711 as it passes along the railway 923.”).
(Supplemental note: Examiner is interpreting Khalid’s “signal granting permission to pass” as a signal that indicates that a segment of a route is unoccupied by other vehicles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “the control unit comprises a portion of a vehicle control system configured to prevent the vehicle from moving along the route unless the control unit receives a signal from the remote control device, responsive to receiving the vehicle location, that indicates that a segment of the route occupied by the vehicle is unoccupied by other vehicles” as disclosed in Khalid. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Khalid’s  permission to pass signal in order to prevent a collision of vehicles at an intersection (see at least Khalid Fig. 9, [0152] “Lowering of the barrier 751-2 prevents the vehicle 111 from being in a path of the vehicle 711 as it passes along the railway 923.”). 
Regarding claim 5, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Khalid teaches wherein the route area encompasses multiple routes, and the control unit is configured to identify which of the multiple routes is occupied by the vehicle based on the sensor signals output by the observer device (see at least Khalid [0128]-[0129] “For example, the wireless station 725-1 monitors a respective railway for inbound and outbound vehicles on one or more rails. In one embodiment, as further discussed herein, the wireless station 725-1 monitors both directions of a train track for vehicles such as trains, subways, etc.”., [0168] “[0168] In one embodiment, the probe signal (such as communication 1110) indicates that entry into a respective area is controlled or monitored by an entity such as the management resource 740.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein the route area encompasses multiple routes, and the control unit is configured to identify which of the multiple routes is occupied by the vehicle based on the sensor signals output by the observer device” as disclosed in Khalid. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Khalid’s multiple routes and identification of which route a vehicle is occupying in order to account for railway intersections. 
Regarding claim 17, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 5.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Mian et al. (US 2014/033371 A1), hereinafter referred to as “Mian”.
Mian is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 6, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Mian teaches wherein the control unit is configured to detect the presence of the vehicle within the route area and determine the distance of the vehicle from the observer device by analyzing image data output by a camera of the observer device (see at least Mian [0060] “The computer system 40 can use the intersection between the rail vehicle guideline 72 and each of the track guidelines 70A-70D to establish an approximate distance of the rail vehicle 1E from the camera 46A that acquired the image for each of the tracks 4 on which the rail vehicle 1E may be located.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein the control unit is configured to detect the presence of the vehicle within the route area and determine the distance of the vehicle from the observer device by analyzing image data output by a camera of the observer device” as disclosed in Mian. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Mian’s camera as this is one known sensor used to determine distance and this data can be used in vehicle monitoring (see at least Mian [0003]-[0007]). 
Regarding claim 7, Staats in view of Rajendran and further in view of Mian teaches the system of claim 6 as shown above. Mian teaches wherein the control unit is configured to determine the distance of the vehicle from the observer device by comparing a size of a graphical representation of at least a portion of the vehicle depicted in the image data to reference data stored in a memory device (see at least Mian [0075] “Using a known width of the rail vehicle, an apparent width of the rail vehicle will vary directly with distance from the camera 46A. Therefore, the computer system 40 can use an apparent width of the rail vehicle in the image data to derive an actual distance from the camera 46A”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein the control unit is configured to determine the distance of the vehicle from the observer device by comparing a size of a graphical representation of at least a portion of the vehicle depicted in the image data to reference data stored in a memory device” as disclosed in Mian. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Mian’s camera as this is one known sensor used to determine distance and this data can be used in vehicle monitoring (see at least Mian [0003]-[0007]). 
Regarding claim 18, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 6.

Claims 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Mian, and even further in view of Brooks et al. (US 020/0349498 A1), hereinafter referred to as “Brooks”.
Brooks is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 8, Staats in view of Rajendran and further in view of Mian teaches the system of claim 6 as shown above. Staats in view of Rajendran and further in view of Mian does not teach but Brooks teaches wherein the control unit is configured to analyze the image data output by the camera to identify the vehicle relative to one or more other vehicles based on at least one of a graphical indicium displayed on the vehicle or a shape of the vehicle (see at least Brooks Figs. 4, 5, [0018] “Using computer vision (e.g., image analysis), machine learning algorithms, and/or artificial intelligence (AI) technologies, the tracking system can analyze the image data to detect individual assets and decipher uniquely-assigned alphanumeric identifiers that are displayed on the assets.”, [0019] “One or more graphic identifiers may be used to differentiate one mobile asset from another, to identify a particular mobile asset, and/or to track that particular mobile asset. Graphic identifiers refer to distinguishing features and/or indicia on the assets depicted in the image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein the control unit is configured to analyze the image data output by the camera to identify the vehicle relative to one or more other vehicles based on at least one of a graphical indicium displayed on the vehicle or a shape of the vehicle” as disclosed in Brooks. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Brooks’ analysis of a vehicle graphical indicium in order to be able to identify a vehicle in a more cost-effective and timely way (see at least Brooks [0003]-[0006]).
Regarding claim 19, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 8.
Regarding claim 20, Staats teaches a system comprising: … a control unit comprising one or more processors and configured to be communicatively connected to the camera, … the control unit further configured to determine a vehicle location of the vehicle based on the distance and a predetermined location at which the camera is mounted (see at least Staats Fig. 1, [0049] “In one preferred and non-limiting embodiment or example, controller 20 can be programmed or configured to determine, … a first distance 22 from first radio receiver 12 to first radio transmitter 6 … In one preferred and non-limiting embodiment or example, controller 20 can be further programmed or configured to demodulate from first radio signal 10 the first geographical location 8 of first radio transmitter 6.”, [0050] “In one preferred and non-limiting embodiment or example, controller 20 can be programmed or configured to determine (in a manner described hereinafter) from the thus determined first and second distances 22 and 24 and the first geographical location 8 of first radio transmitter 6 demodulated from first radio signal 10 a first geographical location 28 of locomotive 4.”). 
Staats does not teach but Rajendran teaches and a communication device configured to communicate the vehicle location (see at least Rajendran [0037] “The PTC system 108 is positioned in a cabin of the lead control rail vehicle 104 to monitor the location and movement of the rail vehicle system 100. For example, the PTC system 108 enforces travel restrictions including movement authorities that prevent unwarranted movement of the rail vehicle system 100. Based on travel information generated by the rail vehicle system 100 and/or received through the plurality of communication devices 120, the PTC system 108 determines the location of the rail vehicle system 100 and how fast it can travel based on the travel restrictions, and determines if movement enforcement is performed to adjust the speed of the rail vehicle 100.”) to at least one of the vehicle or a remote control device off-board the vehicle (see at least Rajendran Fig. 1, [0036] “The on-board computing system 106 is operatively coupled with a communication management system 114 that, in turn, is operatively coupled with a plurality of communication devices 120. When the on-board computing system 106 generates data communications (e.g., control commands), the communication management system 114 determines which communication path (or device) to use for sending the data communications to the remote rail vehicle 140.”) prior to the vehicle starting to move along a route occupied by the vehicle (see at least Rajendran [0011] “The method further includes controlling movement of the vehicle system responsive to receipt of the remote data signals and responsive to receipt of the local data signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats to include “and a communication device configured to communicate the vehicle location to at least one of the vehicle or a remote control device off-board the vehicle prior to the vehicle starting to move along a route occupied by the vehicle” as disclosed in Rajendran. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats to include Rajendran’s communication with an off-board remote wayside device before the vehicle moves in order to guarantee reliable communications between all the rail vehicles of a train and a remote wayside device before a vehicle moves (see at least Rajendran [0004]-[0005]).
Staats in view of Rajendran does not teach but Mian teaches a camera configured to be mounted on a structure proximate to at least one route and oriented to monitor a route area including the at least one route (see at least Mian [0009] “A second aspect of the invention provides a system comprising: a monitoring assembly including: a set of cameras, wherein the set of cameras includes at least one near infrared camera; a set of local alert components; and a computer system configured to monitor operations in a region by performing a method including: determining a location of a target at least partially visible in image data acquired by the set of cameras”),
… the control unit configured to analyze image data generated by the camera to detect a presence of a vehicle within the route area and determine a distance of the vehicle from the camera (see at least Mian [0060] “The computer system 40 can use the intersection between the rail vehicle guideline 72 and each of the track guidelines 70A-70D to establish an approximate distance of the rail vehicle 1E from the camera 46A that acquired the image for each of the tracks 4 on which the rail vehicle 1E may be located.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “a camera configured to be mounted on a structure proximate to at least one route and oriented to monitor a route area including the at least one route” and “the control unit configured to analyze image data generated by the camera to detect a presence of a vehicle within the route area and determine a distance of the vehicle from the camera” as disclosed in Mian. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Mian’s camera as this is one known sensor used to determine distance and this data can be used in vehicle monitoring (see at least Mian [0003]-[0007]). 
Staats in view of Rajendran and further in view of Mian does not teach but Brooks teaches wherein the control unit is configured to identify the vehicle relative to one or more other vehicles based on the image data by determining one or more of a graphical indicium displayed on the vehicle, a shape of the vehicle, or a specific route of the at least one route occupied by the vehicle (see at least Brooks Figs. 4, 5, [0018] “Using computer vision (e.g., image analysis), machine learning algorithms, and/or artificial intelligence (AI) technologies, the tracking system can analyze the image data to detect individual assets and decipher uniquely-assigned alphanumeric identifiers that are displayed on the assets.”, [0019] “One or more graphic identifiers may be used to differentiate one mobile asset from another, to identify a particular mobile asset, and/or to track that particular mobile asset. Graphic identifiers refer to distinguishing features and/or indicia on the assets depicted in the image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran and further in view of Mian to include “wherein the control unit is configured to identify the vehicle relative to one or more other vehicles based on the image data by determining one or more of a graphical indicium displayed on the vehicle, a shape of the vehicle, or a specific route of the at least one route occupied by the vehicle” as disclosed in Brooks. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran and further in view of Mian to include Brooks’ analysis of a vehicle graphical indicium in order to be able to identify a vehicle in a more cost-effective and timely way (see at least Brooks [0003]-[0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Bhagwatkar et al. (US 2016/0039436 A1), hereinafter referred to as “Bhagwatkar”.
Bhagwatkar is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 9, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Bhagwatkar teaches wherein the control unit is configured to determine the distance of the vehicle from the observer device by analyzing the sensor signals output by at least one of an ultrasonic distance sensor or an optical distance sensor of the observer device (see at least Bhagwatkar [0175] “One or more of the sensors 2408, 2410 can include a distance sensor that can determine a spatial distance between an object in proximity of the sensor and the sensor. Such as distance sensor can include an ultrasonic transducer, an infrared light detector, a radar detector, a laser detector, a laser or other light sensor, a LIDAR sensor, etc.”, [0205] “In one embodiment, the optical sensor may be a camera that generates optic data representative of the vehicle system and/or individual vehicles. This optic data can be one or more images and/or one or more videos of the vehicle system and/or individual vehicles. The controller 2404 and/or the controller 2406 can examine the optic data in order to identify one or more opposing ends of the vehicles in the vehicle system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein the control unit is configured to determine the distance of the vehicle from the observer device by analyzing the sensor signals output by at least one of an ultrasonic distance sensor or an optical distance sensor of the observer device” as disclosed in Bhagwatkar. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Bhagwatkar’s ultrasonic distance sensor and optical sensor as these are two known sensors used to determine distance and this data can be used in vehicle monitoring (see at least Bhagwatkar [0009]-[0011]). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Hocking et al. (US 2016/0272196 A1), hereinafter referred to as “Hocking”.
Hocking is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 12, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Hocking teaches wherein, responsive to determining the vehicle location of the vehicle, the control unit is configured to compare the vehicle location that is determined to a last known location of the vehicle stored in a memory device (see at least Hocking Fig. 5, [0048] “At operation 506, the controller 104 updates the last-known location 134 with the current vehicle location 310. In an example, the location determination application 132 may validate that the current vehicle location 310 is plausible (e.g., within a predetermined distance from a previous location, etc.).”, [0049] “At operation 508, the controller 104 retrieves the last-known location 134. In an example, the location determination application 132 may retrieve the last-known location 134 from non-volatile storage of the controller 104, such as from the storage 110.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein, responsive to determining the vehicle location of the vehicle, the control unit is configured to compare the vehicle location that is determined to a last known location of the vehicle stored in a memory device” as disclosed in Hocking. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Hocking’s storage of a vehicle’s last known location so that, when GPS is not available, the vehicle can use a last-known location to estimate the vehicle’s current location (see at least Hocking [0002]-[0003], [0004] “In a first illustrative embodiment, a system includes … and a controller configured to maintain a last-known vehicle location, and, when the satellite-positioning data is unavailable from the satellite-based positioning-system module, utilize the compass data and the stability control data to estimate a current vehicle location from the last-known vehicle location.”).
Regarding claim 13, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Hocking teaches wherein, responsive to determining that the vehicle is not present within the route area and signals from a GNSS receiver are not available, the control unit is configured to select a last known location of the vehicle stored in a memory device as the vehicle location, and the communication device is configured to communicate the last known location to the at least one of the vehicle or the remote control device with a notification that the last known location includes a positional uncertainty (see at least Hocking Fig. 8, [0064] “FIG. 8 illustrates an example process 800 for using multiple non-GPS estimates of current vehicle location 310 to determine an overall non-GPS current vehicle location 310.”, [0065] “In an example, the location determination application 132 may utilize the imaging system data 308 to visually track distance and direction changes from the last-known location 134 to compute a current vehicle location 310.”, [0068] “At operation 808, the controller 104 uses the overall estimated current vehicle location 310 as the current vehicle locations 310.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein, responsive to determining that the vehicle is not present within the route area and signals from a GNSS receiver are not available, the control unit is configured to select a last known location of the vehicle stored in a memory device as the vehicle location, and the communication device is configured to communicate the last known location to the at least one of the vehicle or the remote control device with a notification that the last known location includes a positional uncertainty” as disclosed in Hocking. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Hocking’s use of a vehicle’s last known location so that, when GPS is not available, the vehicle can use a last-known location to estimate the vehicle’s current location (see at least Hocking [0002]-[0003], [0004] “In a first illustrative embodiment, a system includes … and a controller configured to maintain a last-known vehicle location, and, when the satellite-positioning data is unavailable from the satellite-based positioning-system module, utilize the compass data and the stability control data to estimate a current vehicle location from the last-known vehicle location.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Staats in view of Rajendran and further in view of Azami (2017/0160088 A1), hereinafter referred to as “Azami”.
Azami is considered analogous to the claimed invention because they are in the same field of vehicle location determination (see MPEP 2141.01(a)).
Regarding claim 14, Staats in view of Rajendran teaches the system of claim 1 as shown above. Staats in view of Rajendran does not teach but Azami teaches wherein, responsive to determining that the vehicle is not present within the route area and signals from a GNSS receiver are not available, the control unit is configured to select a last known location of the vehicle stored in a memory device as the vehicle location and is configured to restrict at least one of a speed or a distance that the vehicle moves along the route until at least one of the vehicle is present within the route area or the signals from the GNSS receiver are available (see at least Azami Figs. 6-7, [0071] “First, the determination unit 25 estimates the current position by assuming that the vehicle C10 has traveled ahead in a traveling direction measured when the GPS becomes unavailable, from a position at which the GPS becomes unavailable, at a speed measured when the GPS becomes unavailable (step S201).”, [0131]-[0132] “When the GPS becomes unavailable, the terminal device 10 may estimate the traveling speed of the vehicle C10 by using a traveling speed specified lastly through the GPS and a result of the determination through a model. For example, when the terminal device 10 enters a tunnel and the GPS becomes unavailable, the terminal device 10 calculates a speed specified again through the GPS, in other words, a tunnel entering speed that is the speed at entering the tunnel, sets the calculated tunnel entering speed to be a previously output speed, and travels forward the current position. For example, when the GPS becomes unavailable, the terminal device 10 selects 10 speeds previously calculated by using the GPS, in a reverse chronological order of the calculation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Staats in view of Rajendran to include “wherein, responsive to determining that the vehicle is not present within the route area and signals from a GNSS receiver are not available, the control unit is configured to select a last known location of the vehicle stored in a memory device as the vehicle location and is configured to restrict at least one of a speed or a distance that the vehicle moves along the route until at least one of the vehicle is present within the route area or the signals from the GNSS receiver are available” as disclosed in Azami. At the time the invention was filed, one of ordinary skill in the art would have been modified to modify Staats in view of Rajendran to include Azami’s storage of the last known location of a vehicle and limiting of the speed when GPS is not available so that the vehicle can continue navigating to its destination without GPS (see at least Azami [0005]-[0009], [0131]-[0132]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menon Gopalakrishna (US 2018/0165532 A1) teaches a machine vision based track-occupancy and movement validation. Cheatham, III et al. (US 2017/0032586 A1) teaches a system and method for collaborative vehicle tracking. Demirdjian et al. (US 2012/0218125 A1) teaches a system and method for providing visual information to a vehicle. Smith et al. (US 2012/0126065 A1) teaches a system and method for remotely controlling rail vehicles which uses a PTC system. Kumar (US 2007/0216771 A1) teaches a system and method for capturing an image of a vicinity at an end of a rail vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

December 16, 2022